Citation Nr: 0521826	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for ectasia/fusiform 
aneurysm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1963 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for ectasia/fusiform 
basilar aneurysm and assigned a noncompensable disability 
evaluation.  

The veteran appeared at a hearing before the undersigned 
acting Veterans Law Judge in October 2002.  The Board 
initiated internal development of evidence in March 2003.  In 
November 2003, the Board remanded the case to the RO for the 
purpose of having the RO consider additional evidence.  At 
that time, the issues listed on the title page of the 
decision were entitlement to an increased evaluation for 
hypertension, currently evaluated as 40 percent disabling; 
entitlement to a compensable disability evaluation for 
ectasia/fusiform basilar aneurysm; and entitlement to a total 
disability rating based upon individual unemployability.  

In a January 2005 rating determination, the RO increased the 
disability evaluation for hypertension from 40 to 60 percent 
and assigned an effective date of April 4, 2000, as the 
increase in disability was demonstrated in the one year prior 
to the veteran's request for an increased evaluation, which 
was received on April 25, 2000.  This is the highest 
schedular disability evaluation and constitutes a grant of 
the full benefits sought on appeal.  Thus, this issue will 
not be addressed.  

The RO also granted a total disability evaluation based upon 
individual unemployability and assigned an effective date of 
November 30, 2001, the date he was last employed at the IRS.  
This also constitutes a full grant of the benefits sought on 
appeal.  Thus, that issue also will not be addressed.  

The remaining matter, entitlement to a compensable evaluation 
for ectasia/fusiform aneurysm, is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

A review of the record reveals that there has been no VCAA 
notice supplied by the RO.  In the past, the Board would 
attempt to cure such a defect by sending a VCAA letter to the 
veteran under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the case must be 
returned to the RO for issuance of a VCAA letter.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002).

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



